Citation Nr: 1740514	
Decision Date: 09/19/17    Archive Date: 10/02/17

DOCKET NO.  13-30 930A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1. Entitlement to service connection for peripheral neuropathy of the left upper extremity as secondary to diabetes mellitus, type II.

2. Entitlement to service connection for peripheral neuropathy of the right upper extremity as secondary to diabetes mellitus, type II.

3. Entitlement to service connection for peripheral neuropathy of the left lower extremity as secondary to diabetes mellitus, type II.

4. Entitlement to service connection for peripheral neuropathy of the right lower extremity as secondary to diabetes mellitus, type II.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran
ATTORNEY FOR THE BOARD

M. Edelstein, Associate Counsel


INTRODUCTION

The Veteran had active military service from January 1965 to December 1984.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2012 rating decision of the VA Regional Office (RO) in St. Petersburg, Florida. 

The Veteran testified before the undersigned Veterans Law Judge (VLJ) during a January 2017 hearing.  A transcript of the hearing is of record.

The issues of service connection for peripheral neuropathy of the bilateral upper extremities are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran's current diagnosis of peripheral neuropathy of the bilateral lower extremities is causally related to diabetes mellitus, type II.

CONCLUSIONS OF LAW

1. The criteria for entitlement to service connection for peripheral neuropathy of the left lower extremity as secondary to diabetes mellitus, type II, have been met. 38 U.S.C.A. §§ 1110, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102 , 3.159, 3.310.

2. The criteria for entitlement to service connection for peripheral neuropathy of the right lower extremity as secondary to diabetes mellitus, type II, have been met. 38 U.S.C.A. §§ 1110, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102 , 3.159, 3.310.


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran contends he has peripheral neuropathy of the lower extremities as a result of his service-connected diabetes mellitus.  

Service connection may be granted on a secondary basis when there is sufficient evidence to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  See 38 C.F.R. § 3.310.

Review of the record shows the Veteran is service-connected for diabetes mellitus, type II.  The evidence also shows current diagnoses of peripheral sensory neuropathy in the bilateral lower extremities associated with his diabetes mellitus, type II, as noted in a VA podiatry outpatient note treatment record dated April 2014. 

The competent evidence establishes that the Veteran has peripheral neuropathy of the bilateral lower extremities that is related to his service-connected diabetes mellitus, type II.  Service connection is warranted.  

ORDER

Service connection for peripheral neuropathy of the left lower extremity as secondary to diabetes mellitus, type II, is granted.

Service connection for peripheral neuropathy of the right lower extremity as secondary to diabetes mellitus, type II, is granted.


REMAND

During the January 2017 hearing, the Veteran testified that he is having tingling sensations of his upper extremities, but hadn't been specifically diagnosed with peripheral neuropathy.  The record was held open for 60 days after the hearing and evidence added to the record during that time includes a May 2017 neurology consultation that shows nerve conduction studies are "suggestive" of mild peripheral neuropathy in the upper extremities.  Another VA treatment record details complaints of neck pain and "persistent issue with left arm radiculopathy/neuropathy."  See VA treatment record February 24, 2017.  

Given the complaints of left upper extremity symptoms and references to both neuropathy and radiculopathy, a VA examination is needed.  

On remand, any outstanding treatment records should be obtained.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain the names and addresses of all medical care providers who treated the Veteran for upper extremity symptoms since October 2013.  After securing the necessary release, take all appropriate action to obtain these records and any VA treatment records.

2. After completion of the foregoing, schedule the Veteran for an appropriate VA examination to determine the nature and etiology of any upper symptoms that exists.  The claims folder and copies of all pertinent records should be made available to the examiner for review. 

Based on the examination and review of the record, the examiner should address the following:  

(a) Specifically diagnose any upper extremity neurological symptoms.  

(b) For any diagnosed symptoms, it is at least as likely as not that they are caused or aggravated by his service-connected diabetes mellitus (i.e., does the Veteran had diabetic neuropathy of the upper extremities)?  

The examiner should consider and discuss as necessary (i) the May 2017 VA neurology consultation that shows nerve conduction studies "suggestive" of mild peripheral neuropathy in the upper extremities, and (ii) the February 24, 2017 VA treatment record noting complaints of neck pain and "persistent issue with left arm radiculopathy/neuropathy."  

The reasons and bases for each opinion are to be fully explained with a complete discussion of the evidence of record and sound medical principles, including the use of any medical literature (if deemed warranted), which may reasonably explain the medical guidance in the study of this case.

3. Thereafter, review the claims file to ensure that all of the foregoing development is completed, to the extent possible, and then re-adjudicate the Veteran's claims.  If any benefits sought on appeal remain denied, the Veteran and his representative must be provided with a Supplemental Statement of the Case.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


